c.




                          ORNEYGENEFCAL
                         OFTEXAS




Ron&able J, D. Looney
Cou&y Auditor
Borio County
Boaton,Texas

Dear Sir6                            Opinion Boo.O-5748
                                     R.6 Should aopi.8of birth and daath
                                         oa-tifieatesfiled dthth. aounty
                                         clark be filod ud properlyiadoxod,
                                         or shouldthey Ia filed, rooordod
                                         in full aad indexed?

       Your lottw of Juno 23, 194, requestingan s@~.%o~of this depart-
mmt upon Cho ahow stated questionhas bean receiwd,,

           Vb quote from your l*ttsras follarlr

         @lb am intsreatodin savingas muoh time and wpense
    a# possiblein the operationof all offioesin this county
    and would like to have your opinionas to the oonrtruotion
    of the last paragraphof the remmtly mended law in regard
    to the recordof birthato be kept by ths County Clerk and
    as shown in 'Sec.20, or Rule 53a, of Art. 4477, R.C.S.
    1936' of thir law.

         "The point in quartionir whetheror not tha oopio#of
    the rooordnfiled with the County Clerk rhould'befiled and
    properlyindorsdor if they shouldbe filed, aad reoordodin
    full, and indexed.“
           Rule 538 of A;ticl.4477, Vernon'8AnnotatedCivil Statutes,roads
in part   a6 fOllmJ6

          I. . . And pnwidod furthor,that the Looal Regirtnr
    Jhall.SuhEit  to thJ oamisaionws8 court or.tha wua'@'au-
    ditor, as the oa8o may be, a true.andloouratooopy of eaoh
    'birthaad each death oetiifioatofiledwith him ad suoh
    aopioa*hallba dspesitodin the county olorkPaoffioo,and
    the county al&c #hall k paid for indexingand prssoting
    euoh reoords, suah oanpensationas may be decidedupon by
    the oomndsrionwr'oourtO*
           Rule 51a of Arti   4477, Vernon'sAunotatodCivil StatabE, pro-
v$dqa   i66 pvt6
HonorableJ. D. Loomy, (O-3748),Page 2



         "That the Stat. tipartmentof Health shall preparo,
    print.axdsupply to all Registrarsall blank* aad fo~a
    used 15 regimterilp,moording and pressrvlPgthe returns.
    or in othemim .oarryiag out the purpossaof this Aot,    aad
    oath city and iaoorpontod town shall print and supply itr
    looal registrar, and eaoh county shall print and 6Upply
    thm oountyclerkwith permanentreoord books,ia form lp
    pmwd by the Stat. Registrar,for the moording of 111
    birthsand deatha ooourringwithia their respectivejuri&-
    diotions, The Stat. Eegintrarahall prepareand isarraauoh
    detailedin&.ruotionaa8 may be roquirodto proour.the un-
    iform obrmrvanooof its provisionaand tlm main+xanoe of a
    prfoat systemof registz+oag and PO other forms shall be
    umd thaathore approvedby the Stat. Departmentof Health."

          It will be notad that Rule 5la of Artialo4477, supra, rpocif-
ioally providesthat eaoh oounty #hall print and supplythe oauntyclerk
dth pemamt        reaord beokr,in forma approvedby the State Eogiotmr,
for the reaording    of all birthsand death8 ooourrimglithiatheir mspeo-
tiw jurirdiotionrrCoarideri#gthe ta previrioluof Artiole4477,
quoted abow, it 18 apprmt thit it am oontmplated w the Legislaturw
that maah runty olork shouldfile, indqx +nd rooordin full a copy of
raoh birth and death oortifioatedopositodin his offioe by the oomia-
rioaers"oourfi    in the parmaaeatrooord books,~inform appmwd by the
State Wg$stxar, for the reoordlagof a11 births and deathsooourriag
within their respeotiw jurisdiotions.

         Trustingthat the forogoiagfully answersyour inquiry,,
                                                            we are
                                             Yours wiy truly



                                          &'/s/ A,+11 WUliam
                                                Ard.11Rlli~~lls
APPROVEDJDL 9, 1941                                   AssPrhnt
/&Tr;va;sne6w

ATTORHSY
       GRMERAL
                                         Approve@OpinionCamlttro
                                         * HUB Ch@nuaa